     Case 5:18-cv-00397 Document 49 Filed 02/15/19 Page 1 of 4 PageID #: 113



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION

KENNETH COZART, in his own right
and on behalf of others similarly situated;

               Plaintiff,
v.                                                     Civil Action No. 5:18-cv-00397
                                                       Honorable Irene C. Berger

BLUESTONE INDUSTRIES, INC., and
JILLEAN L. JUSTICE, JAMES C. JUSTICE, III,
JAMES T. MILLER, individually,

               Defendants.

                  MEMORANDUM OF LAW IN SUPPORT OF
           DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT


       Defendants Jillean L. Justice, James C. Justice, III, and James T. Miller, by counsel, John

F. Hussell, IV, Andrew L. Ellis, John D. (Jody) Wooton, Jr., and the law firm of WOOTON,

DAVIS, HUSSELL & ELLIS, PLLC, file the following Memorandum of Law in Support of

Defendants’ Motion for Partial Summary Judgment.

                                      LEGAL STANDARD

       Summary judgment is appropriate where it is perfectly clear that no issue of fact is

involved and inquiry into the facts is not desirable to clarify the application of the law, taking

into account that the party opposing a Motion for Summary Judgment is entitled to all favorable

inferences which can be drawn from the evidence. Kinney v. Daniels, 574 F. Supp. 542 (S.D. W.

Va. 1983). Summary judgment involves a threshold inquiry of determining whether there are

any genuine factual issues that properly can be resolved only by a finder of fact because they

may reasonably be resolved in favor of either party. University of W.Va. Bd. of Trustees v. Van

Voorhies, 84 F. Supp. 2d 759 (N.D. W. Va. 2000), aff’d, sub nom. University of W.Va. v. Van

Voorhies, 278 F.3d 1288 (Fed. Cir. 2002).
    Case 5:18-cv-00397 Document 49 Filed 02/15/19 Page 2 of 4 PageID #: 114



                                          ARGUMENT

       The Plaintiff has failed to plead facts or a cause of action that would justify
       imposing personal liability for corporate officers of Bluestone Industries, Inc.

       Courts in West Virginia and throughout the United States recognize the sanctity of

corporate formats and decline to impose personal liability on corporate officers. Such state and

federal legal theory holds that claims against corporate officers should only be granted in the

rarest of circumstances. The claims presented by the Plaintiff, Kenneth Cozart, in the above-

styled civil action do not satisfy any criteria which would justify the imposition of individual

liability on the officers of Bluestone Industries, Inc. Accordingly, such claims should be

dismissed. The Plaintiff’s tactic of bringing an action against both an entity and the individual

officers is an inappropriate move to protect Plaintiff’s own interest by having the individuals as a

“back up” in the event that Plaintiff is unable to recover a desired result from the corporate

entity. Plaintiff’s Amended Complaint does not include any specific allegations of personal

wrongdoing by the three individual officers and any conduct by the officers would have been

through the entity. Accordingly, it would be inappropriate to impose individual liability in this

civil action. Further, Plaintiff’s claim under the Fair Labor Standards Act (FLSA) against the

three individual Defendants should be dismissed because the Plaintiff fails to allege sufficient

facts to place the individuals within the definition of an “employer,” as that term is defined by

the FLSA. Because there are no allegations that the individual Defendants constitute an

“employer” under the FLSA, the individual Defendants should not be subject to liability in the

above-styled civil action.

       The FLSA conditions liability on the existence of an employer-employee relationship and

the employee bears the burden of alleging and proving the existence of that relationship.

Benshoff v. City of Virgina Beach, 180 F. 3d 136, 140 (4th Cir. 1999)(citing Davis v Food Lion,

                                                 2
    Case 5:18-cv-00397 Document 49 Filed 02/15/19 Page 3 of 4 PageID #: 115



792 F2d 1274, 1276 (4th Cir. 1986)). Plaintiff has not met his burden of alleging and proving the

existence of an employer-employee relationship for any of the three individuals named in the

Complaint.

        To determine whether the employer-employee relationship exists, courts apply the

“economic reality” test. Schultz v. Capital Int’l Sec. Inc., 466 F.3d 298, 304 (4th Cir. 2006). The

economic reality test focuses on “whether the worker is economically dependent on the business

to which he renders service or is, as a matter of economic reality, in business for himself.” Kerr

v. Marshall Univ. Bd. Of Governors 824 F.3d 62, 43 (4th Cir. 2016) Relevant factors include

“whether the alleged employer (1) had the power to hire and fire the employees, (2) supervised

and controlled employee work schedules or conditions of employment, (3) determined the rate

and method of payment, and (4) maintained employment records.” Kerr 824 F.3d at 43 (4th Cir.

2016)

        Plaintiff’s Amended Complaint does not allege and prove that Jillean L. Justice had the

power to hire and fire the employees, that she supervised and controlled employee work

schedules or conditions of employment, that she determined the rate and method of payment, or

that she maintained employment records. Accordingly, Plaintiff did not plead sufficient facts to

prove defendant’s role in an employee-employer relationship.

        Similarly, Plaintiff’s Amended Complaint does not allege and prove that James C.

Justice, III, had the power to hire and fire the employees, that he supervised and controlled

employee work schedules or conditions of employment, that he determined the rate and method

of payment, or that he maintained employment records. Accordingly, Plaintiff did not plead

sufficient facts to prove defendant’s role in an employee-employer relationship.




                                                 3
    Case 5:18-cv-00397 Document 49 Filed 02/15/19 Page 4 of 4 PageID #: 116



       Finally, Plaintiff’s Amended Complaint does not allege and prove that James T. Miller

had the power to hire and fire the employees, that he supervised and controlled employee work

schedules or conditions of employment, that he determined the rate and method of payment, or

that he maintained employment records. Accordingly, Plaintiff did not plead sufficient facts to

prove defendant’s role in an employee-employer relationship

                                       CONCLUSION

       Based upon the foregoing, Defendants Jillean L. Justice, James C. Justice, III, and James

T. Miller request entry of summary judgment in their favor.

                                                     BLUESTONE INDUSTRIES, INC.,
                                                     JILLEAN L. JUSTICE,
                                                     JAMES C. JUSTICE, III, AND
                                                     JAMES T. MILLER
                                                     By Counsel,



/s/ John F. Hussell, IV
John F. Hussell, IV - WV Bar No. 6610
John D. (Jody) Wooton, Jr. – WV Bar No. 10512
Andrew L. Ellis – WV Bar No. 10618
WOOTON, DAVIS, HUSSELL & ELLIS, PLLC
P.O. Box 3971
Charleston, WV 25339
(304) 345-4611
Fax: (304) 345-4607
John.Hussell@wwdhe.com
Jody.Wooton@wwdhe.com
Drew.Ellis@wwdhe.com
Counsel for Defendants Bluestone Industries, Inc.,
Jillean L. Justice, James C. Justice, III, and
James T. Miller, individually




                                                4
